UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
SYLVIA SANTOS,
                                                     6:19-cv-410
                       Plaintiff,                    (GLS/ATB)

                  v.

SHIEKH SHOES, LLC et al.,

                   Defendants.
________________________________

                            SUMMARY ORDER

      Pending is plaintiff Sylvia Santos’ motion for default judgment. (Dkt.

No. 15.) For the reasons that follow, the motion is granted in part and

denied in part.

      On October 3, 2019, the court, among other things, permitted Santos

to respond to a letter submitted by defendant Shiekh Shoes, LLC’s founder

and CEO Shiekh Ellahi. (Dkt. No. 19.) Santos has filed no response to

controvert the facts asserted by Ellahi, which includes an explanation that

one of the three websites in question (www.shiekhshoes.com) has been

deactivated and that another, active website (www.Shiekh.com) is screen-

reader software compatible and includes a web accessibility

statement/policy. (Dkt. No. 18 at 1.) According to Ellahi’s unopposed
allegations, the other two websites (www.tiltedsole.com and

www.FBRKClothing.com) are managed by a non-party and “contain

comprehensive web accessibility statements/policies, along with [the non-

party]’s Web Accessibility Enabler application (screen reader) which [the

non-party] purports complies with WCAG 2.0.” (Id. at 2.) Ellahi also

asserted that Santos’ counsel “was only interested in how much money

[Ellahi] was willing to pay him ‘for the case to go away.’” (Id. at 1.)

      In light of Ellahi’s unchallenged explanations, the court will not

impose the relief as requested by Santos, which is substantially overbroad

and unwarranted. (Dkt. No. 15, Attach. 2.) The only appropriate relief in

light of Ellahi’s letter and Santos’ failure to controvert same is a simple

declaration that Shiekh Shoes website (www.shiekhshoes.com) was, at the

time of commencement, in violation of the Americans with Disabilities Act

(ADA).1 Permanent injunctive relief is not warranted here. See Entergy

Nuclear Vermont Yankee, LLC v. Shumlin, 733 F.3d 393, 422-23 (2d Cir.

2013) (citing Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139

(2010)).

      Accordingly, it is hereby

       1
           See 42 U.S.C. §§ 12101-12213.

                                           2
      ORDERED that Santos’ motion for default judgment (Dkt. No. 15) is

GRANTED IN PART and DENIED IN PART as follows:

               GRANTED to the extent that it seeks a declaration that Shiekh

               Shoes, LLC’s website, www.shiekhshoes.com, was in violation

               of the ADA at the time this action was commenced; and

               DENIED in all other respects; and it is further

      ORDERED that it is DECLARED that Shiekh Shoes, LLC’s website,

www.shiekhshoes.com, was in violation of the ADA at the time this action

was commenced; and it is further

      ORDERED that the Clerk shall enter judgment consistent with this

Summary Order; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

October 31, 2019
Albany, New York




                                         3
